                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION




 TULLY SANEM,
                                                 CV 19-6-M-DLC-KLD
                      Plaintiff,

        vs.                                       ORDER

 ECONOMIC SECURITY SERVICE
 BRANCH MANAGER, LAURA
 SMITH (ACTING) individual
 capacity; CSED ADMINISTRATOR
 CHAD DEXTER individual capacity;
 INVESTIGATOR/DESIGNEE CORY
 DOE individual capacity; and DPHHS
 DEPARTMENT DIRECTOR SHEILA
 HOGAN, official capacity,

                      Defendants.

      United States Magistrate Judge Kathleen L. DeSoto entered her Findings and

Recommendation in this § 1983 case on January 29, 2020, recommending that the

Court: (1) grant the Defendants’ motion for summary judgment; (2) deny Plaintiff

Tully Sanem’s cross-motion for summary judgment; and (3) dismiss this case.

(Doc. 66.) Sanem timely filed objections. (Doc. 67.) Consequently, Sanem is

entitled to de novo review of those findings and recommendations to which he has

specifically objected. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court


                                       -1-
reviews findings and recommendations for clear error. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); Thomas v. Arn, 474 U.S.

140, 149 (1985). Clear error exists if the Court is left with a “definite and firm

conviction that a mistake has been committed.” United States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (citations omitted).

      In this lawsuit, Sanem alleges that the Defendants, various state actors,

violated his federal constitutional rights by taking actions to enforce his

outstanding child support obligations—specifically, by issuing withholding orders,

withholding income from his paychecks, and suspending his Montana driver’s

license. Judge DeSoto analyzed whether Sanem could proceed to trial on his

claims for: (1) involuntary servitude in violation of the Thirteenth Amendment; (2)

deprivation of property and liberty without due process in violation of the

Fourteenth Amendment; (3) unlawful impairment of contracts in violation of

Article 1, § 10; (4) violation of 42 U.S.C. § 666(a), which sets forth certain

procedural requirements applicable to state child support enforcement schemes;

and (5) violation of his unenumerated rights and his right to pursue life’s basic

necessities under the Montana Constitution.

      In his objections, Sanem argues that: (1) the underlying child support order,

entered by an Iowa district court, is void for want of personal jurisdiction; (2) the
                                         -2-
Iowa order is void because it violates his due process rights; and (3) the Court

should adopt Sanem’s preferred interpretation of the Constitution under principles

of contract law. The Court overrules Sanem’s objections.

      Reviewing de novo, the Court reaches the same conclusions as Judge

DeSoto. First, the Court is without jurisdiction to consider Sanem’s objections to

the Iowa child support order itself, as the Rooker-Feldman doctrine bars

invalidation of a state court judgment. (See Doc. 66 at 8–10). Second, like

taxation, garnishment of wages to enforce a child support order does not transform

paid labor into “slavery [or] involuntary servitude.” U.S. Const. amend. 14. Third,

there was no violation of Sanem’s due process rights when he was notified of his

right to a hearing but did not request one. Fourth, Sanem did not exercise his right

to challenge the suspension of his driver’s license, which was consistent with

statutory and regulatory law. Fifth, Sanem has not suggested how Montana’s child

support enforcement scheme may be inconsistent with federal statutory law. And

finally, the Court agrees with Judge DeSoto that it should decline to exercise

supplemental jurisdiction over Sanem’s claims brought under the Montana

Constitution.

      Accordingly, IT IS ORDERED that Judge DeSoto’s Findings and

Recommendation (Doc. 66) is ADOPTED in full.
                                        -3-
IT IS FURTHER ORDERED that:

(1) The Defendants’ Motion for Summary Judgment (Doc. 55) is

   GRANTED;

(2) Plaintiff’s Cross-motion for Partial Summary Judgment (Doc. 58) is

   DENIED; and

(3) The Clerk of Court shall enter judgment for the Defendants and dismiss

   this case.

DATED this 31st day of March, 2020.




                                 -4-
